Citation Nr: 1726729	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  16-45 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of cold weather injury to the left foot.  

3.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran had active service from January 1949 to January 1954.

This matter came before the Board of Veterans' Appeals (Board) from a February 2015 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

Additional evidence, notably additional VA treatment records, was uploaded into the electronic record after the August 2016 supplemental statement of the case without consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2016).  The additional evidence is not pertinent to the claim adjudicated herein (any relevant information is cumulative).  Thus, there is no need to remand for consideration in the first instance.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The application to reopen the claim for service connection for residuals of cold weather injury and the claim for service connection for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision issued in April 2010 denied the application to reopen a claim for service connection for a left knee disorder; the Veteran did not appeal the decision.

2.  The evidence added to the record subsequent to the April 2010 rating decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement to service connection for a left knee disorder has not been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  In this regard, the Board notes that all available records identified by the Veteran have been obtained, including VA treatment records.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Though not required under 38 C.F.R. § 3.159(c)(4), the Veteran was afforded an appropriate VA examination, and a probative medical opinion was obtained.

Accordingly, the Board will address the merits of the appellant's appeal. 

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

Service connection for a left knee disability was denied by the Board in October 2000 because the evidence did not suggest that the left knee disorder, diagnosed as arthritis, was related to service.  The Board found that the claim was not well grounded.  The Veteran did not appeal the Board's decision to the Court of Appeals for Veterans Claims.  Nor did he request VCAA (Veterans Claims Assistance Act of 2000) readjudication of the claim within two years of the enactment of the VCAA.  See VCAA, Pub. L. No. 106-475, § 7(b).  As a result, the Board's decision became final.  38 U.S.C.A. §§ 7252 , 7266; 38 C.F.R. § 20.1100.  Reopening of the claim was denied in a rating decision issued in April 2010 because no new and material evidence had been presented.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  

The evidence added to the record after the April 2010 rating decision includes VA medical records and statements and testimony from the Veteran.  The evidence added to the record is cumulative of previously considered evidence, which already revealed the existence of a left knee disorder and allegations of symptoms since a left knee injury during service and combat experience in Korea.  The evidence submitted since the last unappealed denial is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim or raise a possibility of substantiating the claim.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, reopening of the claim is not warranted.  


ORDER

The Board having determined that new and material evidence has not been received, reopening of the claim for service connection for a left knee disorder is denied.


REMAND

The record suggests there are outstanding VA treatment records, notably those dated prior to February 11, 2015, that are potentially relevant to the claims remanded herein.  Although the record includes VA treatment records dated from May 2014 to February 11, 2015, it is unclear whether all records were requested.  A June 24, 2014, VA treatment record indicates that the Veteran was to undergo a mental health consultation after the primary care appointment.  There is no mental health consultation record in the file, however, and notations associated with the document containing the treatment records report that the document contains "knee records."  In light of the ambiguity, the Board finds the records should again be requested.  

Furthermore, the Board notes that there appear to be outstanding nonVA treatment records that are potentially relevant.  The record indicates that the Veteran has received nonVA treatment for his peripheral vascular disease.  A VA examiner indicated that those records could be relevant to determining whether the Veteran has residuals of cold weather injury.  In light of the need for remand, VA should again undertake development to obtain the records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate development to obtain all outstanding VA records, including all VA treatment records dated prior to February 11, 2015, and any nonVA treatment records, particularly those associated with treatment for peripheral vascular disease.  

2.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


